                Case 5:13-cr-00013-MTT-CHW Document 97 Filed 06/18/19 Page 1 of 2


AO 245D      (Rev. 09/17) Judgment in a Criminal Case for Revocations
             Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                          Middle District of Georgia
          UNITED STATES OF AMERICA                                      Judgment in a Criminal Case
                     v.                                                 (For Revocation of Probation or Supervised Release)

           EDNA YVONNE ORR GOFF                                         Case No. 5:13-CR-13-002-MTT
                                                                        USM No. 96317-020
                                                                        Catherine Williams
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬admitted guilt to violation of condition(s)            3-5                              of the term of supervision.

‫ ܆‬was found in violation of condition(s)                                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number                        Nature of Violation                                                    Violation Ended
3                                       Possession of a controlled substance                                   12/17/2018
4                                       Possession of a controlled substance                                   12/17/2018
5                                       Failed to refrain from violation of the law                            03/19/2019

       The defendant is sentenced as provided in pages 2 through             2        . The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
‫ ܈‬The defendant has not violated condition(s) 1-2                          and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              6115                                             06/12/2019
                                                                                               Date of Imposition of Judgment
Defendant’s Year of Birth: 1976
                                                                                                 60DUF77UHDGZHOO
City and State of Defendant’s Residence:                                                            Signature of Judge
Buena Vista, Georgia
                                                                                 Marc Thomas Treadwell, U.S. District Judge
                                                                                                 Name and Title of Judge

                                                                                                      
                                                                                                           Date




AO 245D     (Rev. 09/17) Judgment in a Criminal Case for Revocations
            Sheet 2— Imprisonment
                 Case 5:13-cr-00013-MTT-CHW Document 97 Filed 06/18/19 Page 2 of 2



                                                                                                 Judgment — Page   2       of   2
DEFENDANT: EDNA YVONNE ORR GOFF
CASE NUMBER: 5:13-CR-13-002-MTT

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of : 14 months.



     ‫܆‬        The court makes the following recommendations to the Bureau of Prisons:




     ‫܈‬        The defendant is remanded to the custody of the United States Marshal.

     ‫܆‬        The defendant shall surrender to the United States Marshal for this district:

          ‫܆‬        at                          ‫܆‬     a.m.      ‫܆‬   p.m.        on                                      .

          ‫܆‬        as notified by the United States Marshal.

     ‫܆‬        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ‫܆‬        before 2 p.m. on                                  .

          ‫܆‬        as notified by the United States Marshal.

          ‫܆‬        as notified by the Probation or Pretrial Services Office.

                                                               RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                     to

at                                              with a certified copy of this judgment.


                                                                                              UNITED STATES MARSHAL

                                                                     By
                                                                                         DEPUTY UNITED STATES MARSHAL
